United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New Fenton, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-484
Issued: November 28, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 4, 2012 appellant, through her attorney, filed a timely appeal of the
December 15, 2011 decision of the Office of Workers’ Compensation Programs (OWCP), which
denied her occupational disease claim. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she developed an
occupational disease in the performance of duty.
FACTUAL HISTORY
On November 22, 2010 appellant, then a 37-year-old rural carrier, filed an occupational
disease claim, alleging that she developed de Quervain’s disease and intersection syndrome as a
result of her employment duties. She stopped work on December 2, 2010 and did not return.

1

5 U.S.C. §§ 8101-8193.

Appellant became aware of her condition on October 15, 2009 and realized it was causally
related to her employment on November 23, 2009.
Dr. Kathleen Kuday, an osteopath, stated on October 15, 2009 that appellant was unable
to work from October 14 to 21, 2009 due to a wrist injury. On an October 21, 2009 she advised
that appellant was unable to work due to illness and could return on October 28, 2009. On
October 26, 2009 Dr. Kuday noted that appellant was disabled until November 4, 2009.
Appellant was treated for right wrist pain by Dr. A. George Dass, a Board-certified
orthopedic surgeon, from November 23 to December 9, 2009. She reported experiencing right
wrist pain for the past two years which was aggravated by her job as a mail carrier. Dr. Dass
diagnosed right de Quervain’s tenosynovitis and recommended cortisone injections and bracing.
He noted that right wrist x-rays showed no fracture or arthritis but a slight scapholunate
widening. In a December 1, 2009 return to work slip, Dr. Dass diagnosed de Quervain’s disease
and noted that appellant could return to work on November 23, 2009 without restrictions. On
December 9, 2009 he diagnosed right wrist dorsal pain and swelling and possible intersection
syndrome. Dr. Dass noted that appellant would be off work for four to eight weeks. In a
December 9, 2009 return to work slip, he diagnosed de Quervain’s disease and noted that she
could return to work on February 8, 2010 without restrictions.
In an undated statement, appellant indicated that her right wrist condition was caused
from overuse and repetitive movements including grasping, pinching and squeezing. She
indicated that her tendons became inflamed and she developed tenosynovitis and intersection
syndrome.
On March 5, 2010 OWCP advised appellant of the evidence needed to establish her
claim. It requested that she submit a physician’s reasoned opinion addressing the relationship of
her claimed condition and specific work factors.
In a February 22, 2010 report, Dr. Dass treated appellant for worsening chronic right
wrist pain, moderate to severe. He diagnosed right de Quervain’s tenosynovitis and
recommended a right de Quervain’s release.
On May 3, 2010 OWCP denied appellant’s claim on the grounds that the medical
evidence did not establish that the claimed wrist condition was related to the accepted workrelated activities.
Appellant requested a telephone hearing which was held on August 11, 2010. In an
August 26, 2010 report, Dr. Dass noted her complaints of right wrist pain related to her job as a
rural carrier. Appellant’s job involved handling mail and using her wrists in a radial to ulnar
deviation manner which was very repetitive in nature. Dr. Dass noted her pain was moderate to
severe and required splinting and anti-inflammatory medications. On examination, there was
tenderness over the first dorsal compartment and positive Finkelstein’s test consistent with
de Quervain’s syndrome. X-rays of the right wrist revealed no evidence of fracture, dislocation
or arthritic changes. Dr. Dass diagnosed right de Quervain’s tenosynovitis. He opined that given
appellant’s history as a mail handler and the repetitive nature of her job, the right de Quervain’s
tenosynovitis was caused or significantly aggravated by her work activities.

2

On November 19, 2010 an OWCP hearing representative set aside the May 3, 2010
decision and remanded the matter for further medical development.
On January 11, 2011 OWCP referred appellant to Dr. Emmanuel N. Obianwu, a Boardcertified orthopedic surgeon and second opinion physician. In a January 25, 2011 report,
Dr. Obianwu reviewed the statement of accepted facts, a history of her employment and the
medical records. On physical examination, circumference of the right and left wrist was equal,
Finkelstein test was negative, there was no tenderness or swelling over the first dorsal
compartment, appellant had full range of motion of the right thumb and right wrist, Tinel’s
testing over the superficial radial nerve was negative and Phalen’s test was negative.
Dr. Obianwu examined appellant for intersection syndrome, noting a fully pronated distal
forearm and pressure on the intersection point produced no symptoms. He diagnosed normal
right hand and wrist. Dr. Obianwu stated that the clinical examination did not reveal any
evidence of de Quervain’s tenosynovitis or intersection syndrome. He noted that an October 27,
2009 MRI scan of the right wrist revealed no evidence of scapholunate ligament disruption,
scapholunate disassociation or rotator instability and the triangular fibrocartilage complex was
normal. Dr. Obianwu stated that this study substantiated the lack of findings noted on
examination. He advised that appellant could return to her regular duties as a rural carrier
without restrictions and did not require ongoing treatment.
In a February 3, 2011 letter, OWCP provided appellant and her attorney a copy of
Dr. Obianwu’s report. It asked that she have her physician review the report and provide
comments. Appellant did not respond.
In a decision dated April 1, 2011, OWCP denied appellant’s claim for compensation on
the grounds that the second opinion physician found her right wrist condition was not causally
related to her work duties.
On April 5, 2011 appellant requested an oral hearing. She submitted a October 27, 2009
magnetic resonance imaging (MRI) scan of the right wrist, which revealed no evidence of
scapholunate disassociation or rotator instability and the triangular fibrocartilage complex was
normal with a ganglion cyst. In a February 10, 2011 report, Dr. Kuday treated appellant for
persistent right wrist pain. She noted that this condition was a recent injury caused by sorting
mail and repetitive motion. Dr. Kuday noted clinical findings of right wrist pain and atrophy.
The right wrist circumference was 6¼ inches and 6½ inches on the left. There was also limited
range of motion of the right wrist, negative Phalen’s and Tinel’s tests. Dr. Kuday diagnosed
de Quervain’s syndrome and tenosynovitis.
In a decision dated December 15, 2011, an OWCP hearing representative affirmed the
April 1, 2011 OWCP decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of her claim. When an employee claims that she sustained an injury in the
performance of duty, she must submit sufficient evidence to establish that she experienced a

3

specific event, incident or exposure occurring at the time, place and in the manner alleged.
Appellant must also establish that such event, incident or exposure caused an injury.2
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.3
ANALYSIS
OWCP accepted that appellant’s duties as a letter carrier included performing repetitive
duties including sorting mail, lifting and carrying mail bundles and walking. Appellant has been
diagnosed with de Quervain’s disease and intersection syndrome. The Board finds that she has
not submitted sufficient medical evidence to establish that her diagnosed de Quervain’s disease
and intersection syndrome was causally related to her work duties.
Appellant submitted return to work slips from Dr. Kuday, dated October 15 to 26, 2009,
who noted that appellant was disabled from work from October 14 to November 4, 2009 due to a
wrist injury. These reports are insufficient to establish the claim as the physician did not provide
a history of injury4 or specifically address how the work duties caused or aggravated the
diagnosed conditions.5 Appellant submitted a February 10, 2011 report form Dr. Kuday who
treated her for persistent right wrist pain caused by sorting mail and repetitive motion. She noted
clinical findings of right wrist pain and atrophy. Dr. Kuday diagnosed de Quervain’s syndrome

2

See Walter D. Morehead, 31 ECAB 188, 194 (1979) (occupational disease or illness); Max Haber, 19 ECAB
243, 247 (1967) (traumatic injury). See generally John J. Carlone, 41 ECAB 354 (1989); Elaine Pendleton, 40
ECAB 1143 (1989).
3

Solomon Polen, 51 ECAB 341 (2000).

4

Frank Luis Rembisz, 52 ECAB 147 (2000) (medical opinions based on an incomplete history or which are
speculative or equivocal in character have little probative value).
5

A.D., 58 ECAB 149 (2006) (medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).

4

and tenosynovitis. However, she did not provide medical rationale explaining how any
diagnosed condition was causally related to sorting mail and repetitive motion at work.6
Reports from Dr. Dass dated November 23, 2009 to February 22, 2010, diagnosed right
de Quervain’s tenosynovitis. Appellant reported experiencing right wrist pain for the past two
years which was aggravated by her job as a mail carrier. Similarly, in return to work slips dated
December 1 to 9, 2009, Dr. Dass diagnosed de Quervain’s disease, dorsal pain and swelling and
possible intersection syndrome and noted that appellant would be off work until
February 8, 2010. He appears merely to be repeating the history of injury as reported by
appellant without providing his own opinion regarding whether her condition was work related.
To the extent that Dr. Dass is providing his own opinion, the physician failed to provide a
rationalized opinion regarding the causal relationship between her de Quervain’s tenosynovitis
and work factors.7 Therefore, these reports are insufficient to meet appellant’s burden of proof.
On August 26, 2010 Dr. Dass noted that her complaints of right wrist pain related to her job as a
rural carrier. He indicated that appellant’s job involved handling mail and using her wrists in a
radial to ulnar deviation manner which was very repetitive in nature. Dr. Dass diagnosed right
de Quervain’s tenosynovitis. He opined that given appellant’s history as a mail handler and the
repetitive nature of her job, the right de Quervain’s tenosynovitis was caused or significantly
aggravated by her work activities. However, Dr. Dass failed to provide a specific and
rationalized opinion regarding the causal relationship between appellant’s de Quervain’s
tenosynovitis and the factors of employment believed to have caused or contributed to such
condition.8 For example, he did not explain the process by which repetitive activities such as
casing mail and carrying a mailbag would cause the diagnosed condition and why such condition
would not be due to nonwork factors. Therefore, this report is insufficient to meet appellant’s
burden of proof.
OWCP referred appellant to Dr. Obianwu for a second opinion as to whether her
diagnosed de Quervain’s tenosynovitis and intersection syndrome were causally related to her
work factors. In a January 25, 2011 report, Dr. Obianwu noted physical findings of negative
Finkelstein test, no tenderness or swelling over the first dorsal compartment, full range of motion
of the right thumb and right wrist and negative Tinel’s and Phalen’s testing. He noted examining
appellant for intersection syndrome noting fully pronated distal forearm and pressure on the
intersection point produced no symptoms. Dr. Obianwu diagnosed normal right hand and wrist.
He opined that the clinical examination did not reveal any evidence of de Quervain’s
tenosynovitis or intersection syndrome. Dr. Obianwu noted that an October 27, 2009 MRI scan
of the right wrist substantiated his negative findings as there was no evidence of scapholunate
ligament disruption, scapholunate disassociation or rotator instability and the triangular
fibrocartilage complex was normal. He advised that appellant could return to her regular duties
as a rural carrier without restrictions and did not require ongoing treatment. Although OWCP
asked that she have her physician comment on Dr. Obianwu’s opinion, no responsive report was
received.
6

F.T., Docket No. 09-919 (issued December 7, 2009) (a medical opinion not fortified by rationale is of
diminished probative value).
7

Id.

8

Id.

5

The Board finds that appellant did not submit sufficient medical evidence to meet her
burden of proof to establish that the de Quervain’s tenosynovitis or intersection syndrome is
causally related to employment factors. Neither, the fact that a claimant’s condition became
apparent during a period of employment nor the belief that the condition was caused, precipitated
or aggravated by the employment is sufficient to establish causal relationship.9
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that her
claimed conditions were causally related to her employment.
ORDER
IT IS HEREBY ORDERED THAT the December 15, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 28, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

9

D.I., 59 ECAB 158 (2007).

6

